DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 20 January 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 4, it is unclear what constitutes “a vacuum operated accumulator” which is capable of being “disposed in the lumen device receiving area.”  The specification in [00042] states that Figure 3 shows a wicking pad with an accumulator pump 300, but it is not known how a vacuum operated accumulator can be within a receiving area.  For the purpose of examination, the limitation is given the broadest reasonable interpretation.
Claim 4 recites the limitation "the lumen device receiving area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation is interpreted as --the device receiving area--.
In regard to claim 6, it is unclear what would constitute “a rigid microporous material.”  It is noted that the specification does not provided any further clarification of the term or examples.  For the purpose of examination, the limitation is given the broadest reasonable interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Golkowski et al. (US 2021/0023250; hereinafter “Golkowski”).
In regard to claims 1-3, Golkowski discloses a decontamination system for a device (see figure 1A and 1C), the decontamination system comprising: a device container comprising a decontamination chamber (chamber 10) defining a device receiving area; a wicking pad (wicking material 132) in fluid communication with the device receiving area (wicking material is in the evaporator 32a which can be 
In regard to claim 4, Golkowski discloses wherein the sterilant fluid delivery device comprises a vacuum operated accumulator (exhaust pump 16) in fluid communication with the wicking pad via the chamber 10, wherein the vacuum operated accumulator is disposed in the lumen device receiving area via conduit 44.  See [0304] and Figure 1A.
In regard to claim 7, it is viewed that the sterilizing agent 128 is necessarily configured to evaporate from the wicking pad at a predetermined pressure within the device container as such is a property for the agent.  See [0312].  
In regard to claim 8, Golkowski discloses a blower (blower 14) configured to direct air flow towards the wicking pad. See [0292] and Figure 1A.
In regard to claims 9-10, Golkowski discloses wherein the wicking pad (wicking material 132) includes a first end and a second end and the sterilant fluid delivery device is configured to introduce sterilant fluid at the first end of the wicking pad (via the float valve 130) and wherein the wicking pad is angled (i.e. oriented) to distribute sterilant fluid introduced at the first end towards the second end via gravity effect as the wicking material can necessarily wick fluid towards the second end.  See Figure 1C and [0320].
In regard to claim 11, Golkowski discloses a heating element (heater 26) capable of applying heat to the wicking pad via circulating the flow through the chamber 10.  See [0304] and Figure 1A.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Golkowski.
In regard to claims 5-6, Golkowski is silent in regard to the material used as the wicking material 132.  Golkowski does teach that that wicking material is formed from a porous material that has a large internal surface area to enhance evaporation.  See [0320]-[0327].  However, the Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Therefore, it would have been within the ambit of one of ordinary skill in the art to have selected one of the claimed materials as such materials are known to be capable of wicking fluid and would not create any new or unexpected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parker et al. (US 9,421,292).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774